DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5 and 15-20 are rejected.
	Claims 7-14 are withdrawn.
	Claim 6 is objected.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 15-20 in the reply filed on December 2, 2021, is acknowledged.
	Accordingly, claims 7-14 are withdrawn from further consideration because they are drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation “wherein the integrated seal member is disposed radially outwardly away from the annular filter media and axially below the top open 
	Claims 18-20 are rejected due to their dependency from claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries et al. (US 2011/0132828) [hereinafter Ries].
	With respect to claim 1, Ries discloses a fluid filter system 10 having a filter assembly 16 (filter element), as shown in Fig. 1, having: a filter medium 34 (annular filter media) defining a central passage, as shown in Fig. 1; a sleeve 36 (center tube) that is disposed in the central passage of the annular filter media 34 that defines an interior space 40 (central reservoir), as shown in Fig. 1, and the annular filter media 34 

	With respect to claim 2, Ries discloses wherein the connecting portion 52, 46, 48, 54, 56-58 of the integrated seal member 32 extends axially downwardly and radially outwardly from the top open end 72 of the filter element 16, such that sealing portion 42 is disposed axially between the top open end 72 and the bottom end 38, as shown in Fig. 1.

	With respect to claim 3, Ries discloses wherein the connecting portion 52, 46, 48, 54, 56-58 of the integrated seal member 32 at least partially defines a plurality of apertures 57 (flow passages), as shown in Fig. 2.

	With respect to claim 4, Ries discloses wherein the connecting portion 52, 46, 48, 54, 56-58 includes a second wall 48 (axially extending skirt) defining a bottom portion, 

	With respect to claim 5, Ries discloses wherein the integrated seal member 32 includes a cap portion 74 (top mounting ring) at least partially defining a central aperture, as shown in Fig. 4, and a bottom surface, as shown in Fig. 1, and the plurality of flanges 56 extend axially downwardly and radially outwardly from the bottom portion of the skirt 48, and the circumferentially extending slits 57 are bound radially by the sealing portion 48 and the axially extending skirt 48, as shown in Fig. 2.


Claim(s) 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond et al. (US 2008/0073262) [hereinafter Richmond].
	With respect to claim 1, Richmond discloses a filter cartridge 10 (filter element), as shown in Fig. 1, having: an annular filter media 30 defining a central passage, as shown in Fig. 1; a center tube 32 that is disposed in the central passage of the annular filter media 30 that defines a central reservoir, as shown in Fig. 1, and the annular filter media 30 surrounds the center tube 32 and the central reservoir, as shown in Fig. 1; a 

With respect to claim 15, Richmond discloses a filter cartridge 10 (filer element), as shown in Fig. 1, having: at least a partially annular configuration and that defines a longitudinal axis, a radial direction, and a circumferential direction, as shown in Fig .1, the filter element 10 comprising: an annular filter media 30 defining a central passage, as shown in Fig. 1; a center tube 32 that is disposed in the central passage of the annular filter media 30 that defines a central reservoir, as shown in Fig. 1, and the annular filter media 30 surrounds the center tube 32 and the central reservoir, as shown in Fig. 1; a top open end 34 joined to the center tube 32 disposed along the longitudinal axis, as shown in Fig. 1, the top open end 34, including an opening allowing fluid to flow from the central reservoir to the outside of the filter element 10, as shown in Fig. 1; a bottom end 66 joined to the center tube 32 opposite the top open end 34 disposed along the longitudinal axis, as shown in Fig.1; and a bottom end cap 50 (integrated seal member) that is attached to the filter element 10, as shown in Fig. 1, and includes a member 54 (top annular mounting portion) including an inner skirt 60 (top mounting 

	With respect to claim 16, Richmond discloses wherein the integrated seal member 50 further includes a lip 76 (sealing portion) that is disposed at least radially away from the annular filter media 30, as shown in Fig. 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/859,137 in view of Ries (US 2011/0132828).  Application No. 16/859,137 claims all the subject matter claimed except a connection that extends at least radially away from the filter element to the sealing portion.  Ries teaches this limitations, as stated above, and it would have been obvious to one of ordinary skill to modify the connecting portion claimed in Application No. 16/859,137 in order to provide a better connection between the connecting portion and the sealing portion.

This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowed because the prior art of record does not show or suggest an annular wall extending down from the top mounting ring forming the central aperture, the annular wall including a radially inwardly facing surface, and a seal bead disposed on the radially inwardly facing surface in combination with the remaining limitations in the claim.  Ries teaches an annular wall extending down from the top .
	Claim 17 would be allowed because the prior art of record does not show or suggest the connecting portion including a plurality of flanges that each includes a radially extending leg, and a bend portion connecting the radially extending leg to the radially outer skirt, in combination with the remaining limitations in the claim.  Ries teaches a plurality of keys 82 (flanges); however, lacks that each includes a radially extending leg, and a bend portion connecting the radially extending leg to the radially outer skirt, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 18-20 would be allowed due to their dependency on claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778